- -..... -                                                                                                                                                 6
   AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1of1



                                       UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                     JUDGMENT IN A CRIMINAL CASE
                                     v.                                                (For Offenses Committed On or After November 1, 1987)



                           Eleno Elicea-Ramirez                                        Case Number: 3:19-mj-20922

                                                                                       Gerardo A Gonzalez
                                                                                       Defendant's Attorney


   REGISTRATION NO. 23053408
   THE DEFENDANT:
    IZI pleaded guilty to count( s) 1 of Complaint
                                             ------'-----~---~----~--~~----~~

    D was found guilty to count( s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
   Title & Section                   Nature of Offense                                                                   Count Number(s)
   8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

    D The defendant has been found not guilty on count(s)
                                                                               ---~--------~-~-~-~

    D Count(s)                                                                          dismissed on the motion of the United States.
                      ~~---~~---~~--~---




                                               IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
   imprisoned for a term of:

                                  D TIME SERVED
                                                                                 \./ _ _ _ _
                                                                                 ~
                                                                                           ':-15
                                                                                              _- _ _ _ _ _ days

    IZI Assessment: $10 WAIVED IZI Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative,                            charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Thursday, February 21, 2019
                                                                                     Date of Imposition of Sentence


   Received
                   ) '\C-:6/'\.,.___
                     'J                                FILED
                 DUSM

                                                        FEB 21 2019
                                             CLERK, U.S. DISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA
   Clerk's Office Copy                    sY                                DEPUTY                                                3: 19-mj-20922
